PER CURIAM.
Joseph M. Logue et al. obtained a judgment setting aside a prior default judgment rendered in a class action suit brought to remove restrictions on two lots owned by Richard A. Harris and wife. The Court of Civil Appeals affirmed on two grounds: because the prior judgment was void and because the elements of a bill of review were proved. 544 S.W.2d 932. We agree that the judgment was correct because of the second ground. We disagree with and disapprove of the writing of the Court of Civil Appeals saying that the prior judgment was void “for want of due process or jurisdiction over necessary parties” and that Logue et al. were entitled to have it set aside without showing their meritorious defense. This writing is contrary to opinions of this Court, including Deen v. Kirk, 508 S.W.2d 70 (Tex.1974) and McEwen v. Harrison, 162 *169Tex. 125, 345 S.W.2d 706 (1961). The application for writ of error is refused, no reversible error.